Case 2:20-cv-00713-WSS Document 2 Filed 05/15/20 Page 1 of 2

“AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the

 

Western District of Pennsylvania

ETIMINE USA INC.,

 

Plaintiff(s)

v. Civil Action No. = 2:20-cv-713

GOKHAN YAZICI, and
YZC CONSULTING LTD.,

 

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Gokhan Yazici
14145 Mountain Avenue
Chino, California 91710

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: THE LAW OFFICES OF STEPHEN S. STALLINGS, ESQ.

310 Grant Street, Suite 3600
Pittsburgh, PA 15219

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

   

05/15/2020 ,

= Date

*
%
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No. 2:20-CV-713

2020.

Date: 06/01/2020

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I))

This summons for (name of individual and title, if any) GOKHAN YAZICI was received by me on (date) May 18,

[I

[_

[_
L_

I personally served the summons on the individual at (place) on (date)
> or

I left the summons at the individual’s residence or usual place of abode with (name) Jane Doe (30's; Female;
Middie Eastern; 140 +/- lbs,; 5'2"; Black Hair; Brown Eyes), Daughter , a person of suitable age and discretion
who resides there, on (date) Sun, May 31 2020 at 12:44 PM , XGXcKXEXOKDEM XC EXILE HIT MLK DIMEXEOOEK
XAG or

 

I served the summons on (name of individual) , who is designated by law to accept
service of process on behalf of (name of organization) on (date)
; or

I returned the summons unexecuted because: 3 Or

Other: 3; or

My fees are $ 0.00 for travel and $ 86.70 for services, for a total of $ $86.70.

I declare under penalty of perjury that this information is true.

 

 

Server's signature

Christian Cafias San Bernardino 1328 - Process Server

 

Printed name and title

4651 Brookhollow Circle Ste C Riverside CA 92509

 

Server's address

Additional information regarding attempted service, etc.:

Successful Attempt: May 31, 2020, 12:44 pm at HOME: 14145 MOUNTAIN AVE, CHINO, CA 91710

The documents were sub-served to Jane Jane Doe (30's; Female; Middle Eastern; 140 +/- Ibs.; 5'2"; Black Hair; Brown Eyes),
Daughter

Additional Documents Served:
Complaint; Civil Cover Sheet;
